2018 UT App 158



              THE UTAH COURT OF APPEALS

      IN THE MATTER OF THE ESTATE OF JOYCE LUTZ MORRIS

            MARK L. MORRIS AND DIANE MORRIS,
                        Appellants,
                            v.
      CAROLYN PERKINS, H. CONWEY MORRIS, PAUL MORRIS
                    AND JOYCE MORRIS,
                        Appellees.

                     Per Curiam Opinion
                       No. 20170330-CA
                     Filed August 23, 2018

           Second District Court, Ogden Department
                The Honorable W. Brent West
                        No. 123900002

           Richard H. Reeve, Attorney for Appellants
        Jack C. Helgesen and Erik S. Helgesen, Attorneys
                         for Appellees

  Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                     RYAN M. HARRIS.

PER CURIAM:

¶1      Mark L. Morris, individually and as personal
representative of the Estate of Joyce Lutz Morris, appeals the
district court’s order denying his request for attorney fees. 1

¶2     Morris initially argues that the district court erred by
failing to order the estate to reimburse him for attorney fees

1. Diane Morris was included in the notice of appeal; however,
all issues raised in this appeal concern only Mark L. Morris.
                        In re Estate of Morris


incurred in defending the claims brought by his siblings. While
Morris is correct that Utah Code section 75-3-719 2 allows a
personal representative of an estate to recover from the estate
all necessary expenses, including attorney fees, incurred
in defending or prosecuting any matter in good faith,
Morris never requested such fees from the estate. As a result,
the district court never ruled on the issue. In his motion
for attorney fees, Morris specifically requested attorney
fees from his siblings (who initiated the action against
him), claiming that the estate had insufficient funds to
reimburse him for the attorney fees he incurred. “[I]n order to
preserve an issue for appeal the issue must be presented to
the trial court in such a way that the trial court has an
opportunity to rule on that issue.” Brookside Mobile Home
Park, Ltd. v. Peebles, 2002 UT 48, ¶ 14, 48 P.3d 968. For a trial
court to be afforded an opportunity to correct the error,
“(1) the issue must be raised in a timely fashion; (2) the
issue must be specifically raised; and (3) the challenging
party must introduce supporting evidence or relevant legal
authority.” Id. (quotation simplified). Issues that are not raised at
trial are usually deemed waived. Id. Here, Morris never raised
the question of whether he should be reimbursed for attorney
fees from the estate because his motion specifically requested
that his siblings be required to pay his attorney fees.
Accordingly, Morris did not preserve the issue for appeal.
Further, he has failed to argue that any exception to the


2. Utah Code section 75-3-719 states: “If any personal
representative or person nominated as personal representative
defends or prosecutes any proceeding in good faith, whether
successful or not, the personal representative is entitled to
receive from the estate all necessary expenses and
disbursements, including reasonable attorney fees incurred.”
Utah Code Ann. § 75-3-719 (LexisNexis Supp. 2017).




20170330-CA                      2               2018 UT App 158
                       In re Estate of Morris


preservation requirement, such as plain error, applies. 3 We,
therefore, do not address the issue.

¶3      Morris next argues that the district court erred in failing
to order that his siblings be required to reimburse him for
attorney fees incurred in defending himself against the claims
asserted by the siblings. Morris concedes on appeal that Utah
Code section 75-3-719 is limited in its plain language to
reimbursement of attorney fees from the estate, not others.
However, Morris requests that we look beyond the plain
language of the statute to its supposed purpose, which Morris
opines is to “protect personal representatives from the burden of
paying, from their own pocket, for the prosecution of claims or
the defense against claims on behalf of the decedent’s estate.”
“‘[W]here the statutory language is plain and unambiguous, we
do not look beyond the language’s plain meaning to divine
legislative intent.’” State v. Tryba, 2000 UT App 230, ¶ 13, 8 P.3d
274 (quoting Horton v. Royal Order of the Sun, 821 P.2d 1167, 1168
(Utah 1991)). “Only when we find ambiguity in the statute’s
plain language need we seek guidance from the legislative
history and relevant policy considerations.” Nelson v. Salt Lake
County, 905 P.2d 872, 875 (Utah 1995) (quotation simplified).
Because the language of Utah Code section 75-3-719, by Morris’s
own admission, is not ambiguous, there is no need for this court
to look beyond the plain language of the statute to determine the
legislature’s intent. Further, Morris does not allege that a literal
reading of the statute creates an “absurd, unreasonable, or
inoperable result.” State v. Jeffries, 2009 UT 57, ¶ 8, 217 P.3d 265
(“Where a statute’s plain language creates an absurd,



3. In their brief, the siblings acknowledge that Morris is entitled
to reimbursement of attorney fees from the estate and note that
Morris, as personal representative of the estate, may pay the fees
without the express order of the district court.




20170330-CA                     3                2018 UT App 158
                      In re Estate of Morris


unreasonable, or inoperable result, we assume the legislature did
not intend that result. To avoid an absurd result, we endeavor to
discover the underlying legislative intent and interpret the
statute accordingly.”). Accordingly, the district court correctly
concluded that Utah Code section 75-3-719 did not allow for the
imposition of an attorney fees award against the siblings.

¶4    Affirmed.




20170330-CA                    4               2018 UT App 158